 

OPTION TO PURCHASE

 

THIS OPTION TO PURCHASE (“Option”) is made and entered into this 30th day of
June, 2016, by and between Shepherd’s Finance, LLC, a Delaware limited liability
company registered to do business in the state of Florida (“Owner”), and Eclipse
Partners II, LLC, a Florida limited liability company (“Buyer”).

 

Owner agrees to grant to Buyer an option to purchase the property described on
Exhibit A attached hereto, together with all improvements thereon and all
privileges and appurtenances thereunto belonging (collectively, the “Property”),
subject to the following terms and conditions:

 

1. Term of Option. The term of the Option (“Option Term”) begins on June ___,
2016, and expires and terminates on December 16, 2016 at 11:50 p.m., or on the
earlier termination thereof , as may be provided for herein.

 

2. Purchase Price and Manner of Payment if the Option is exercised by Buyer If
Buyer exercise the Option as provided for below the Purchase Price for the
Property shall be $1,813,090.91, effective as of June 10, 2016, plus an
additional $558.00 per day thereafter. The Purchase Price shall be calculated as
of the closing date. The Purchase Price must be paid to Owner by cleared funds
at closing.

 

3. Manner of Exercising Option. Buyer may only exercise this option to purchase
the Property by giving written notice to Owner at least 30 days prior to the
expiration of the Option Term, and by simultaneously executing and delivering to
Owner the “As-Is” form Contract attached hereto, which will govern the
transaction in all respects. TIME OF EXERCISE OF THE OPTION BY BUYER IS OF THE
ESSENCE. Upon receipt of the notice from Buyer and the Contract executed by
Buyer, Owner will execute the Contract and deliver a copy of same to Buyer.

 

4. Miscellaneous. Section headings relating to the contents of the particular
section have been inserted for the convenience of reference only and shall not
be construed as part of the particular sections to which they refer. This Option
shall be governed by and construed in accordance with the laws of the State of
Florida. This Option constitutes the entire agreement between Owner and Buyer,
and it supersedes any and all prior understandings or commitments concerning the
subject matter of this agreement. This agreement shall not be modified or
amended, except by a written instrument executed by the parties hereto. If any
litigation occurs between the parties to enforce the terms of this agreement,
the prevailing party shall be entitled to recover reasonable attorney and
paralegal fees incurred, and all court costs for both original and appellate
proceedings. Any court action arising under this agreement must be brought only
in the appropriate court in Sarasota County, Florida.

 

5. Brokers. Each party represents and warrants to the other party that it has
incurred no claims for brokerage commissions or finder’s fees in connection with
this agreement or the Contract attached, and agrees to indemnify the other party
against and to hold the other party harmless from all liabilities arising from
any such claims.

 

1 

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the day
and year first written above.

 

    Owner:               SHEPHERD’S FINANCE, LLC, A Delaware limited liability
company registered to do business in the state of Florida         Witnesses:    
                      By /s/ Daniel Wallach     Print Name: Daniel Wallach      
Manager             Buyer:               ECLIPSE PARTNERS II, LLC, a Florida
limited liability company                             By /s/ Steven Hanson    
Print Name: Steven Hanson       Manager

 

2 

 

 

EXHIBIT A

 

(Legal Description)

 

3 

 

 

